        Case 2:20-cv-02032-BWA-DPC Document 12 Filed 09/24/20 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA


LEO LEWIS                                                                              CIVIL ACTION

VERSUS                                                                                 NO. 20-2032

THE PARISH OF JEFFERSON,                                                               SECTION M (2)
THE JEFFERSON PARISH
SHERIFF’S OFFICE,
JOSEPH P. LOPINTO, III,
WAYNE RUMORE, JULIO
ALVARADO, DONALD
CLOGHER, KURT ZEAGLER,
BRAEDON COHEN, and
NICHOLAS BROUSSARD

                                               ORDER & REASONS

         Before the Court is a motion by defendant the Parish of Jefferson (the “Parish”) pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss plaintiff’s claims against it for

failure to state a claim upon which relief can be granted.1 The motion was set for submission on

September 24, 2020. Local Rule 7.5 of the United States District Court for the Eastern District of

Louisiana requires that a memorandum in opposition to a motion be filed no later than eight days

before the noticed submission date, which in this case was September 16, 2020. Plaintiff Leo

Lewis, who is represented by counsel, has not filed a memorandum in opposition to the motion.

         Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,2


         1
           R. Doc. 9.
         2
           Lewis filed this action alleging constitutional and Louisiana-state law claims arising out of his son’s death
during an interaction with deputies of the Jefferson Parish Sheriff’s Office (“JPSO”). R. Doc. 1. The Parish argues
that it and the JPSO are separate legal entities and the Parish is not responsible for the actions of the JPSO or its
deputies. R. Doc. 1-2. The Parish is correct on this point. Foster v. Hampton, 352 So. 2d 197, 203 (La. 1977) (holding
that under Louisiana law a parish is a separate legal entity that is not vicariously liable for the acts of the sheriff or his
deputies); see also Salvagio v. Doe, 2013 WL 6623921, at *2 (E.D. La. Dec. 16, 2013); Nall v. Parish of Iberville,
542 So. 2d 145, 149 (La. App. 1989). Because Lewis has not alleged any claims against the Parish that are not based
on the deputies’ actions, its motion must be granted.
     Case 2:20-cv-02032-BWA-DPC Document 12 Filed 09/24/20 Page 2 of 2




      IT IS ORDERED that the Parish’s motion to dismiss (R. Doc. 9) is GRANTED, and

Lewis’s claims against it are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 24th day of September, 2020.




                                          _______________________________
                                          BARRY W. ASHE
                                          UNITED STATES DISTRICT JUDGE




                                             2
